      Case 2:12-cv-00601-ROS Document 3486 Filed 01/30/20 Page 1 of 3



 1   Daniel P. Struck, Bar No. 012377
     Rachel Love, Bar No. 019881
 2   Timothy J. Bojanowski, Bar No. 022126
     Nicholas D. Acedo, Bar No. 021644
 3   STRUCK LOVE BOJANOWSKI & ACEDO, PLC
     3100 West Ray Road, Suite 300
 4   Chandler, Arizona 85226
     Telephone: (480) 420-1600
 5   Fax: (480) 420-1695
     dstruck@strucklove.com
 6   rlove@strucklove.com
     tbojanowski@strucklove.com
 7   nacedo@strucklove.com
 8   Attorneys for Defendants
 9
                               UNITED STATES DISTRICT COURT
10
                                      DISTRICT OF ARIZONA
11
     Victor Parsons, et al., on behalf of themselves       NO. 2:12-cv-00601-ROS
12   and all others similarly situated; and Arizona
     Center for Disability Law,
13                                           Plaintiffs,      DEFENDANTS’ NOTICE OF
                    v.                                        NINTH CIRCUIT OPINION
14
     David Shinn, Director, Arizona Department of
15   Corrections; and Richard Pratt, Interim
     Division Director, Division of Health Services,
16   Arizona Department of Corrections, in their
     official capacities,
17                                       Defendants.
18          On January 29, 2020, the Ninth Circuit issued an Opinion in appeals Nos. 18-16358,

19   18-16365, 18-16368, and 18-16424. See http://cdn.ca9.uscourts.gov/datastore/opinions/

20   2020/01/29/18-16358.pdf. Defendants will be filing a Report on or before February 13,

21   2020, explaining its effect on outstanding issues and motions before the Court.

22
23
24
25
26   ///

27
28   ///
      Case 2:12-cv-00601-ROS Document 3486 Filed 01/30/20 Page 2 of 3



 1               DATED this 30th day of January, 2020.
 2                                                STRUCK LOVE BOJANOWSKI & ACEDO, PLC
 3
 4                                                By /s/ Nicholas D. Acedo
 5                                                   Daniel P. Struck
                                                     Rachel Love
 6                                                   Timothy J. Bojanowski
                                                     Nicholas D. Acedo
 7                                                   3100 West Ray Road, Suite 300
                                                     Chandler, Arizona 85226
 8
                                                     Attorneys for Defendants
     3667094.1
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
      Case 2:12-cv-00601-ROS Document 3486 Filed 01/30/20 Page 3 of 3



 1                               CERTIFICATE OF SERVICE
 2         I hereby certify that on January 30, 2020, I electronically transmitted the attached
     document to the Clerk's Office using the CM/ECF System for filing and transmittal of a
 3   Notice of Electronic Filing to the following CM/ECF registrants:
 4   Alison Hardy:           ahardy@prisonlaw.com
 5   Amelia M. Gerlicher:    agerlicher@perkinscoie.com;docketPHX@perkinscoie.com,
                             kleach@perkinscoie.com
 6
     Amy B. Fettig:          afettig@npp-aclu.org
 7
     Asim Dietrich:          adietrich@azdisabilitylaw.org; emyers@azdisabilitylaw.org;
 8                           phxadmin@azdisabilitylaw.org
 9   Corene T. Kendrick:     ckendrick@prisonlaw.com; edegraff@prisonlaw.com
10   Daniel Clayton Barr:    DBarr@perkinscoie.com; docketphx@perkinscoie.com;
                             sneilson@perkinscoie.com
11
     David Cyrus Fathi:      dfathi@npp-aclu.org; astamm@aclu.org;hkrase@npp-aclu.org
12
     Donald Specter:         dspecter@prisonlaw.com
13
     John Howard Gray:       jhgray@perkinscoie.com; slawson@perkinscoie.com
14
     Jose de Jesus Rico:     jrico@azdisabilitylaw.org
15
     Maya Abela              mabela@azdisabilitylaw.org
16
     Rose Daly-Rooney:       rdalyrooney@azdisabilitylaw.org
17
     Sara Norman:            snorman@prisonlaw.com
18
     Rita K. Lomio:          rlomio@prisonlaw.com
19
     Eunice Cho              ECho@aclu.org
20
     Jared G. Keenan         jkeenan@acluaz.org
21
     Casey Arellano          carellano@acluaz.org
22
23         I hereby certify that on this same date, I served the attached document by U.S. Mail,
     postage prepaid, on the following, who is not a registered participant of the CM/ECF
24   System:
25         N/A
26                                            /s/ Nicholas D. Acedo
27
28

                                                    3
